DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 in the reply filed on 28 December 2020 is acknowledged. Claims 3-5, 15, 20-21, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 December 2020.  	Examiner notes that applicant indicated that claim 30 was included in the elected embodiments. Claim 30 is directed to species 3 from the Restriction Requirement dated 06/26/2020, and thus this claim is withdrawn since species 1 (claim 13) was elected instead. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas canister (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, elected claims 1-2, 7-). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The specification does not enable the skilled artisan to achieve nuclear fusion and generate energy by “repeated collisions between the neutrals and the reactant” as recited in claim 1. Examiner notes that the language in claim 1 of “an interaction with the reactant that gives off energy and produces a product having a nuclear mass that is different from a nuclear mass of any of the nuclei of the neutrals and the target” is a roundabout way of saying “nuclear transmutation via nuclear fusion.” (It is clear from the disclosure that the claimed “interaction” is a nuclear fusion reaction.) 
In the technical field and background (specification, ¶¶ 2–25), Applicant asserts that the present invention “relates to inter-nuclear reactions and reactors for initiating and maintaining these reactions” but then details how all previous attempts at building said reactors and maintaining said nuclear fusion reactions have failed: 
“[A]fter billions of dollars and decades of research, to most, the idea of a sustainable fusion source for clean energy has become a pipe dream,” specification, ¶ 3

“At the time of this filing, the most successful ICF program is the National Ignition Facility (NIF) which was constructed at the cost of nearly 3.5 billion dollars and completed in 2009. NIF reached a milestone by causing a fuel pellet to give off more energy than was applied to it, but as of 2015, the NIF experiments were only able to reach about ⅓ of the energy levels needed for ignition, “ specification, ¶ 5

“Most of the research in magnetic confinement is based on the tokamak …. it was hoped that TFTR would finally achieve fusion energy, but it never achieved this goal and was shut down in 1997…. Current efforts in magnetically confined fusion are focused on the International Thermonuclear Experimental Reactor (ITER), a Tokamak reactor that began construction in 2013… The current estimate for the 

“Due to market realities, and the inherent limitations of the tokamak design for fusion power, many analysts doubt that fusion reactors such as ITER will become commercially viable,” specification, ¶ 7

“[O]ne researcher in the field considered that while “not quite impossible [it is] still unlikely that rotating plasmas alone would lead to the realization of a self-sustained fusion reactor,” specification, ¶ 9

“Because the conventional thinking holds that high temperatures and a strongly-ionized plasma, absent of the presence of a significant presence of neutrals, are required, it was further believed that inexpensive physical containment of the reaction was impossible,” specification, ¶ 16

“ ‘The simplest and most obvious method with which to provide confinement of a plasma is by a direct-contact with material walls, but is impossible for two fundamental reasons: the wall would cool the plasma and most wall materials would melt. We recall that the fusion plasma here requires a temperature of ˜108 K while metals generally melt at a temperature below 5000 K.’ (“Principles of Fusion Energy,” A. A. Harms et al.). The need for extremely high temperatures is premised on the belief that only highly energized ions with charge can fuse, and that the coulombic repulsion force limits the fusion events,” specification, ¶ 17

“While muon-catalyzed fusion received some attention, efforts to make a muon-catalyzed fusion source have not been successful,” specification, ¶ 20

“While the Fleischmann-Pons findings initially received significant press… the DOE concluded that results thus far did not present convincing evidence that useful sources of energy would result from the phenomena attributed to ‘cold fusion,’ “ specification, ¶ 22

“Despite efforts in ICF, magnetic confinement fusion, and various methods of reducing the Coulombic barrier, there is currently no commercially feasible fusion reactor design that exists,” specification, ¶ 25

However, despite the failure of all others hitherto, Applicant claims to have an operable device that “gives off energy” via a nuclear fusion “interaction” (claim 1). 
Specifically, the specification purports to disclose a nuclear fusion device that generates a net energy gain capable of creating enormous, commercially viable amounts of power: “produces more energy than is input to the reactor,” specification at ¶ 67;
However, as noted by the attached current-state-of-the-art reference Dylla1, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER2 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to already be in possession of a nuclear fusion reactor that achieves a net energy gain appear to be wishful thinking at best. 
To accomplish this feat, Applicant’s device relies on “repeated collisions” between neutral species and a reactant operating in a “warm fusion” (specification, ¶ 73) environment. 
However, as is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University3 explains: 
require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.” 

The device for producing “repeated collisions between the neutrals and the reactant” claimed by Applicant is not capable of producing or sustaining such reactions. The device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion. 
The apparatus of the instant invention operates at low temperatures: “1000K to 3000K,” specification, ¶ 73. As cited above in the quotation from Georgia State University, the minimum temperature required to nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion.
The presumption that the nuclear fusion may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s “neutrals-reactant collision theory” has been substantiated. It is the Examiner’s conclusion that Applicant’s neutrals collision theory is based on scientific theory that is both unproven and implausible. 

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the . In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a device for generating and maintaining an exothermic fusion reaction sufficient to be used as a viable energy source via ion-neutral species collisions (specification, ¶ 67) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.
Applicant admits that previous, well-funded and decades-long attempts at producing sustained and viable nuclear fusion reactors have been unsuccessful (specification, ¶¶ 2–25). Even so, Applicant believes they have produced an operative apparatus for achieving self-sustained nuclear fusion (“sustained nuclear fusion reaction…suitable as a viable energy source,” specification, ¶ 67), net energy production (“produces more energy than is input to the reactor,” specification, ¶ 67), in a low-temperature environment (“1000K to 3000K,” specification, ¶ 73). 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claim to “produce a [nuclear fusion] interaction…that gives off energy” by merely colliding two chemical species together (clm. 1) is extremely broad, as evidenced by its intentionally vague language (e.g., simply placing the reactant in a region and assuming that repeated collisions will occur) followed by an unlikely result (“gives off energy…produces a product having a nuclear mass that is different from a nuclear mass of any of the nuclei of the neutrals and the reactant”) as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcomes of the recited method cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research . 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant's underlying theory is aspirational at best, and no experimental results or other supporting evidence is provided for the record.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
 	Applicant’s claimed invention is directed to a device for producing net energy for practical applications from a nuclear fusion reaction. The production of said net energy from a low-temperature fusion reaction is considered as being Applicant's specified utility (“suitable as a viable energy source” and “produces more energy than is input,” specification, ¶ 75).  	In describing said specified utility, Applicant has set forth the inadequately supported theory that ion/neutral species collisions in a cold fusion environment can produce and sustain thermonuclear reactions (e.g., specification at ¶ 67 and ¶ 73). This fact creates a type of deficiency in which an assertion of specific and substantial utility . See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the specification as well as in the prior section, which are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, .

Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. 
Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a). 


.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 7-14, 16, 18, 22, 24-27, and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no consensus among ordinary skilled artisans for at what point above and below 50 cm is no longer considered “about” 50 centimeters. Is 52 considered “about” 50? What about 55? Thus, the metes and bounds of the claim are unclear. 
Claim 27 is rejected for the same reasons as immediately above for the use of the term “about.” 
The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no consensus among ordinary skilled artisans for at what distance the electrodes must be placed in order to be no longer considered “proximate” to the confinement region. 1 cm? 1 meter? Thus, the metes and bounds of the claim are unclear. 
Claim 14 recites “the electric energy storage device.” There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “flange that may be attached.” The use of this optional language renders the metes and the bounds of the claim unclear because it is unclear if the attachment, or the capability of attachment, is part of the claimed structure or not. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 11, 13, 14, 18, 22, 24, 25, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rostoker4 (WO 2006/096772).
Regarding claim 1, Rostoker teaches (e.g., Figs. 1, 21) an apparatus for providing mechanical or electrical energy, the apparatus comprising:  	(a) a reactor comprising:  	a confining wall (305) at least partially enclosing a confinement region (310) within which charged particles and neutrals (“Fuel ions from the fuel plasma 335 may be replaced by injecting neutrals,” page 31, l. 25) can rotate (plasma 335 is confined), 	a plurality of electrodes (1112, 1112, 1112, 1112) adjacent or proximate to the confinement region,                    	a control system comprising a voltage and/or current source (e.g., applied voltages,” page 31, l. 33) configured to apply an electric potential between at least two of the plurality of electrodes, wherein the applied electric potential generates an electric field within the confinement region that alone, or in conjunction with a magnetic field, induces and/or maintains rotational movement of the charged particles and the neutrals in the confinement region (plasma 335 is confined) (see discussion under Electrode Systems on page 31), and  	a reactant (e.g., hydrogen or boron: “Fusion fuel plasmas that can be used with the present confinement apparatus and process are not limited to neutronic fuels such as D-D (Deuterium-Deuterium) or D-T (Deuterium-Tritium), but also advantageously include advanced or aneutronic fuels such as D-He3 (Deuterium-helium-3) or p-B11 (hydrogen-Boron- 11),” page 10, ll. 3-6) disposed in or adjacent to the confinement region such that, during operation, repeated collisions between the neutrals and the (i.e., nuclear fusion: “these two techniques for forming a FRC inside of a containment system…can result in plasmas having properties suitable for causing nuclear fusion therein,” page 37, ll. 4-6; “This leads to…net energy output,” page 37, ll. 19-20); and 	(c) one or more energy conversion modules (820, Figs. 31, 32) configured to convert at least some of the energy given off by the interaction into mechanical and/or electrical energy (“an energy conversion system that converts the energy of fusion products to electricity,” page 5, ll. 5-6).
Rostoker does not teach an optimal diameter of the confining wall being less than about 50 cm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the wall diameter to being about 50 cm, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art. The skilled artisan is able to easily predict the consequences of taking the same device and increasing or decreasing the diameter of its wall. A thicker wall leads to a heavier apparatus but better radiation protection, whereas a thinner wall leads to a lighter apparatus but less containment. Accordingly, claim 1 is rejected as obvious over Rostoker. 
Regarding claim 2, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the plurality of electrodes are azimuthally distributed about the confinement region (“azimuthally symmetrical electrodes 1112,” page 31, l. 20), and wherein the control system is configured to induce rotational Attorney Docket No: ARNGP017A6 Application No.: To Be Assignedmovement of charged particles and the neutrals in the confinement region (“the circulating plasma beam 335 is preferably accelerated to a rotational energy of about 100 eV,” page 23, ll. 28-29) by applying time-varying voltages to the plurality of electrodes (“applying an oscillating potential to the plurality of electrodes,” claim 113). 

Regarding claim 7, Rostoker teaches all the elements of the parent claim and additionally teaches the reactor further comprising an electron emitter disposed in or adjacent to the confinement region such that, during operation, the electron emitter generates electrons in the confinement region (e.g., “the plasma layer 106 is formed by injecting ion beams into the FRC…electrons in the beam,” page 17, ll. 18-23; the plasma 335 is adjacent to the confining wall 310, as shown in Fig. 21; Rostoker further teaches boron in this plasma: “p-B11 (hydrogen-Boron- 11),” page 10, ll. 3-6; according to ¶ 76 of the instant specification, boron is considered an electron emitter). 

Regarding claim 8, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the reactor further comprises an inlet valve configured to regulate flow of the neutrals to the reactor (“Fuel ions from the fuel plasma 335 may be replaced by injecting neutrals,” page 31, l. 25; Neutral gas…is introduced into the ). 

Regarding claim 11, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the reactor further comprises an outlet valve (Laval-type nozzle outlet 1023,” page 29, l. 18) configured to remove gas from the confinement region. 

Regarding claim 13, Rostoker teaches all the elements of the parent claim and additionally teaches further comprising an electric energy storage device (812, Fig. 32), wherein the one or more energy conversion modules are configured to store electrical energy in the energy storage device (see lines going from converter 820 to storage 812). 


Regarding claim 14, Rostoker teaches all the elements of the parent claim and additionally teaches further comprising an electric energy storage device (812, Fig. 32), wherein the control system is configured to apply an electric potential between at least two of the plurality of electrodes using energy from the electric energy storage device (see line from storage device 812 going back to power control electronics 810, which supplies power to the electrodes). 

Regarding claim 18, Rostoker teaches all the elements of the parent claim and additionally teaches further comprising a heat exchanger (860) configured to remove (the heat exchanger 860 is coupled to the chamber 310, claims 106, 107, the chamber receiving energy from the electrodes 1112). 

Regarding claim 22, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the reactor further comprises a ceramic brake (ceramic insert 1364, Fig. 2C) that electrically isolates high-voltage portions of the reactor from grounded portions of the reactor. The skilled artisan would have been motivated to utilize this ceramic brake for the reasons described by Rostoker on page 14, ll. 2-4: “The inserts or ceramic insulators 1364 inside the slots 1362 preferably prevent current from arching across the gaps 1362 and, thus, prevent the formation of azimuthal image currents in the chamber wall 1311.”

Regarding claim 24, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the apparatus contains an enclosure (unlabeled rectangular enclosure in Fig. 29 enclosing the reactor 9 and all support equipment) that at least partially encloses the reactor and/or the one or more energy conversion modules. 

Regarding claim 25, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the apparatus contains an enclosure that provides structural support to the reactor and/or the one or more energy conversion modules (unlabeled rectangular enclosure in Fig. 29 enclosing the reactor 9 and all support equipment and supporting them from underneath). 

Regarding claim 26, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the apparatus contains an enclosure that is configured to provide thermal or electrical insulation between the reactor and an ambient environment (unlabeled rectangular enclosure in Fig. 29 enclosing the reactor 9 and all support equipment; the physical presence of this enclosure necessarily provide thermal or electrical insulation  between the reactor 9 and the environment outside of the enclosure). 

Regarding claim 27, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the enclosure has a footprint of less than about 4 square meters. 
Rostoker does not teach that the enclosure has a footprint of less than about 4 square meters. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the enclosure size to being about 4 square meters, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art. The skilled artisan is able to easily predict the consequences of taking the same device and increasing or decreasing the size of its enclosure. The skilled artisan is motivated to increase or decrease the size of the reactor enclosure based on the desired location of the reactor and how much square footage is available. 
Regarding claim 29, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the enclosure comprises at least one flange that may be attached to the confinement wall to separate the confinement region from the ambient environment (e.g., as shown in Fig. 29, the outer wall of the reactor 9 is attached to an inner surface of the surrounding enclosure via at least two support flanges underneath the reactor). 

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rostoker in view of Iwamura (US 2014/0119488).
Regarding claim 9, Rostoker teaches all the elements of the parent claim and additionally teaches supplying the neutrals to the confinement region via the inlet valve, as described above, but does not explicitly describe a replaceable gas canister. 
However, it was extremely well-known in the art at the time the invention was made to provide replacement gas canisters, as shown by Iwamura
Iwamura is in the same art area of alleged nuclear transmutation reactors (abstract) and teaches (Fig. 3) a replaceable gas canister (35) capable of supplying neutrals (D2) to the confinement region (31) via an inlet valve (33). Examiner notes that the gas canister pictured in Figure 3 is the pressurized gas cylinder, which is inherently replaceable, as is well-known in the art. The skilled artisan would be motivated to utilize the replaceable tank of Iwamura because it is known in the art that these conventional gas cylinders are extremely cheap compared to their much larger, immobile alternatives. 

Regarding claim 10, the above-described combination of Rostoker with Iwamura teaches all the elements of the parent claim, and Iwamura additionally teaches a reactor (Fig. 3) comprising a pressure gauge (42) for monitoring pressure in the confinement region. The skilled artisan would have been motivated to utilize the conventional pressure gauge of Iwamura in order to ensure optimum pressure parameters inside the vessel, as is extremely well-known in the art. The skilled artisan is aware that it is impossible for a reactor operator to initiate a fusion reaction if the pressure inside the plasma chamber is unknown. 

Regarding claim 12, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the reactor further comprises an outlet valve that is configured to reduce the pressure within the confinement region, as already cited above. Rostoker does not explicitly state there is a pump in this outlet region. 
However, it was extremely well-known in the art at the time the invention was made to provide a pump in an outlet line, as shown by Iwamura. 
Iwamura is in the same art area of alleged nuclear transmutation reactors (abstract) and teaches (Fig. 3) a pump (39 or 48) attached to an outlet line and configured to reduce the pressure within the confinement region (31):. 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Rostoker in view of Stix (US 4,767,590).
Regarding claim 16, Rostoker teaches all the elements of the parent claim and additionally teaches wherein the reactant comprises boron-11 (boron: “Fusion fuel plasmas that can be used with the present confinement apparatus and process…advantageously include advanced or aneutronic fuels such as D-He3 (Deuterium-helium-3) or p-B11 (hydrogen-Boron- 11),” page 10, ll. 3-6). Examiner notes that “boron” necessarily includes boron-11 with an isotopic abundance of 80%5. 
Rostoker does not explicitly state that the boron is in lanthanum hexaboride.
Stix does teach this. Stix is also in the art area of plasma confinement (abstract) and teaches using a target of lanthanum hexaboride (“lanthanum hexaboride,” col. 5, ll. 46-47). The ordinary skilled artisan would have been motivated to utilize Stix’s lanthanum hexaboride because Stix explains that it makes “a suitable cathode material.” Moreover, given that this material was known to be “suitable” for high-energy plasma applications, then it would have been an obvious matter of design choice to utilize lanthanum hexaboride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020. 
        2 What will ITER do? iter.org/sci/Goals
        3 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        4 See the attached 84-page Foreign Reference.
        5 https://periodictable.com/Elements/005/data.html